This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0796

                               Karl Arthur Keene, petitioner,
                                        Appellant,

                                             vs.

                                    State of Minnesota,
                                       Respondent.

                                 Filed February 29, 2016
                                        Affirmed
                                       Ross, Judge

                                Rock County District Court
                                 File No. 67-CR-12-138

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Donald R. Klosterbuer, Rock County Attorney, Jeffrey L. Haubrich, Assistant County
Attorney, Luverne, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Chang Y. Lau, Assistant Public
Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Hooten, Presiding Judge; Ross, Judge; and Chutich,

Judge.

                          UNPUBLISHED OPINION

ROSS, Judge

         Karl Keene showed up at the home of his child’s mother, apparently drunk, shouting

and pounding on the front door to demand that she surrender the child to him to begin his
parenting time. Keene physically combatted the responding police officer, who eventually

used a Taser device to subdue him. Keene eventually pleaded guilty to one count of

disorderly conduct. He now appeals the district court’s denial of his postconviction petition

seeking to withdraw his guilty plea on the theory that sustaining the plea is manifestly

unjust. Because the district court did not abuse its discretion by denying Keene’s plea-

withdrawal petition, we affirm.

                                          FACTS

       On a May 2012 evening, Officer Michael DeJong met with B.B. about the

arrangement governing the custody of her and Karl Keene’s son. B.B. told the officer that

although Keene was scheduled for parenting time that day, Keene was drunk and the child

was afraid to go to Keene’s home. Later that evening, Officer DeJong was dispatched to

B.B.’s home where Keene was reportedly shouting and pounding on the front door. The

officer saw Keene standing in the yard and a car parked in front of the house. He asked

Keene what he was doing, and Keene responded, “Nothing.” Keene smelled strongly of

the odor of an alcoholic beverage, and the officer told Keene that he would discuss the

custody arrangement if Keene would submit to a breath test. Keene refused. Officer DeJong

asked if the parked car was Keene’s, and Keene said it was not, claiming that he had walked

to B.B.’s home.

       But Keene began walking toward the car, and Officer DeJong ordered him to stop.

Keene refused. Officer DeJong radioed for backup and ordered Keene to the ground. Keene

refused. Officer DeJong grabbed Keene by the arm and ordered him to stop. Keene turned

toward the officer and grabbed his uniform with both hands. The officer attempted to pull


                                             2
away, but Keene’s grip was too strong. He kicked Keene in the upper thigh and ordered

him to the ground, eventually freeing himself and shocking Keene with his Taser device,

subduing him.

       The state charged Keene with obstructing legal process, disorderly conduct, and

fleeing a peace officer by means other than a motor vehicle. Keene submitted his signed

plea petition agreeing to plead guilty to the misdemeanor count of disorderly conduct in

exchange for the state’s dismissing the other charges. The petition indicated that Keene

had discussed the charges, his constitutional rights, and the petition with his attorney and

that he was entering his guilty plea freely and voluntarily. He also waived his constitutional

rights and his right to be present upon entry of his plea and sentencing. The district court

accepted the plea petition and sentenced Keene under its terms.

       In 2012 and 2013, Keene petitioned the district court for postconviction relief but

failed to serve the state. He petitioned again in October 2014, requesting that he be allowed

to withdraw his guilty plea. Keene provided a supporting affidavit pro se, raising several

additional claims. The district court denied the petition. Keene appeals.

                                      DECISION

       Keene asserts that the district court erred by denying his request to withdraw his

guilty plea. We review the denial of postconviction relief for abuse of discretion, but we

review de novo the district court’s determinations of legal issues. Leake v. State, 737
N.W.2d 531, 535 (Minn. 2007). A petitioner may seek to withdraw a guilty plea after

sentencing “upon a timely motion and proof to the satisfaction of the court that withdrawal

is necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. A manifest


                                              3
injustice exists when a guilty plea is invalid. State v. Theis, 742 N.W.2d 643, 646 (Minn.

2007). For a plea to be valid, it must be accurate, voluntary, and intelligent. State v. Raleigh,

778 N.W.2d 90, 94 (Minn. 2010). Keene argues that his plea was not intelligent.

       We are not convinced by Keene’s argument that his plea was not intelligently made.

A plea is intelligent if the defendant understands three things: (1) the charges against him;

(2) the rights waived by pleading guilty; and (3) the consequences of the plea. Williams v.

State, 760 N.W.2d 8, 15 (Minn. App. 2009), review denied (Minn. Apr. 21, 2009). Keene

asserts that at the time he entered his plea he was experiencing episodes of delusion and

posttraumatic stress, which his attorney and the district court had failed to recognize and

investigate. But the record lacks any evidence that tends to indicate that his attorney or the

district court judge should have inferred that he was delusional or otherwise suffering from

mental illness. This defeats his argument because factually unsupported assertions “do not

entitle [a petitioner] to either an evidentiary hearing or relief.” Gassler v. State, 590 N.W.2d
769, 772 (Minn. 1999).

       Keene also points to an alleged deficiency in his plea process. He maintains that his

written plea petition did not require him to indicate, and the district court did not ask,

whether he was afflicted by any mental-health problems at the time he entered the plea. He

identifies no constitutional provision or legal theory that requires the inquiry, and the rules

do not support his argument. Keene pleaded guilty to a misdemeanor charge, and

Minnesota Rule of Criminal Procedure 15.02, subdivision 1, does not require a district

court to inquire into the defendant’s mental state when accepting a misdemeanor or gross

misdemeanor plea. Cf. Minn. R. Crim. P. 15.01, subd. 1(5) (requiring the district court in


                                               4
felony cases to determine whether the defendant has a mental disability or is undergoing

medical or psychiatric treatment before the entry of a guilty plea). Although the court and

its officers have a general duty to raise any doubts about the defendant’s competency to

stand trial, Minn. R. Crim. P. 20.01, subd. 3, again Keene does not identify any evidence

that would inspire such doubts. The district court did not abuse its discretion by denying

Keene’s petition to withdraw his guilty plea.

       Keene asks us to review the pro se claims raised in his affidavit in support of his

postconviction petition. He claims specifically that he is entitled to relief because there was

an insufficient factual basis for his plea, that he was denied the effective assistance of

counsel, and that his conviction violates his First Amendment free speech rights. After

considering these arguments, we are satisfied that they warrant no discussion and that the

district court correctly concluded that they do not entitle him to relief.

       Affirmed.




                                               5